In the first place, the conviction of this appellant rests upon very unsatisfactory evidence. Whether wholly insufficient to sustain the judgment of conviction we need not decide now, since, upon the authority of the decision and opinion of this court in the case of Craven v. State, 18 Ala. App. 48,88 So. 457, and later decisions in line therewith, it is clear that appellant's motion to set aside the verdict of the jury, and the judgment rendered thereon, should have been granted anyhow. For the error in overruling it, the judgment is reversed, and the cause remanded.
Reversed and remanded.